         

Exhibit 10.27
November 4, 2009
Jeff Rydin
PO Box 5000, PMB 94
Rancho Santa Fe, CA 92067
Dear Jeff,
Congratulations on your promotion to Executive Vice President, Americas, Sales &
Chairman of the Global Sales Executive Committee. Being awarded an executive
promotion means that you are a NuVasive “A+” Player. You have successfully
performed your stretch goals, demonstrated outstanding performance standards,
have embraced your challenges with enthusiasm, and have continuously worked to
perpetuate and grow our culture. I trust that you feel “lucky” and have an
“attitude of gratitude” about your continued growth prospects.
You will officially begin work in this capacity on January 1, 2010. Your new
rate of compensation is $33,333/month. In connection with your promotion, we
anticipate granting you, subject to the approval of the Board of Directors,
50,000 Restricted Stock Units (the “RSUs”) representing a promise to issue
shares of NuVasive stock upon vesting. The RSU’s will vest over four years in
accordance with the Company’s 2004 Equity Incentive Plan and in anticipation of
you delivering outstanding results.
In addition to your compensation increase, your current target bonus for 2010 is
75% of your annual base salary (with ability to over-perform), with the actual
amount being determined at the discretion of the Board of Directors. All bonus
payments will be paid in accordance with the terms of your letter agreement,
dated August 5, 2008, as amended. I fully anticipate that you will do your part
to drive outstanding performance across all of these measures and that you will
personally contribute to your Department’s and the Company’s success.
As Shareowners, our common goal is to contribute meaningfully toward NuVasive’s
growth targets, deliver new and creative products, leverage resources for
profitability and exercise Absolute Responsiveness® to the maximum level. I look
forward to continuing the journey with you.
I wish you tremendous success in your new role!

            Onward and Upward!
NUVASIVE, INC.
      By:   /s/Alexis V. Lukianov         Alexis V. Lukianov   

Please sign below indicating your understanding and acceptance of this promotion
and return the fully executed letter to Jen Crutchfield. You should keep one
copy of this letter for your records.

                  /s/Jeff Rydin       Jeff Rydin         

 